            Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 1 of 32




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT
____________________________________
                                      )
Johnny Brooks,                        )
                                      )
                    Plaintiff         )
                                      )
              v.                      )
                                      )
Wheelabrator Bridgeport, LP,          )
Wheelabrator Connecticut, Inc., &     )
Wheelabrator Technologies, Inc.       )
                                      )
                    Defendants        )
____________________________________)


                             COMPLAINT AND JURY DEMAND
                                              Parties
       1.       Plaintiff Johnny Brooks (“Mr. Brooks” or “Plaintiff”) is a male resident of the

State of Connecticut, residing at 5 Marina Court, Meriden, Connecticut, 06451.

       2.       Defendant Wheelabrator Bridgeport LP (“Wheelabrator Bridgeport”) is a for

profit corporation that, upon information and belief, is incorporated in the State of Delaware and

its principal office is located at 100 Arboretum Drive, Portsmouth, New Hampshire, 03801.

During all relevant times, Wheelabrator Bridgeport did business withing, and employed

individuals in, the State of Connecticut, including Mr. Brooks.

       3.       Defendant Wheelabrator Technologies Inc. (“Wheelabrator Technologies”) is a

for profit corporation that, upon information and belief, is incorporated in the State of Delaware

and its principal office is located at 4 Liberty Lane W, Hampton, New Hampshire, 03843.

During all relevant times, Wheelabrator Technologies did business within, and employed

individuals in, the State of Connecticut, including Mr. Brooks.
              Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 2 of 32




         4.       Defendant Wheelabrator Connecticut Inc. (“Wheelabrator CT”) is a for profit

corporation that, upon information and belief, is incorporated in the State of Delaware and its

principal office is located at 4 Liberty Lane W, Hampton, New Hampshire, 03843. During all

relevant times, Wheelabrator CT did business within, and employed individuals in, the State of

Connecticut, including Mr. Brooks. Wheelabrator Bridgeport, Wheelabrator Technologies, and

Wheelabrator CT, both individually and collectively, “Defendants” or the “Company.”

                                       Jurisdiction and Venue

         5.       The court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1331 because Plaintiff has brought claims pursuant to the Americans with Disabilities Act, 42

U.S.C. §§12101, et seq. and the federal Family and Medical Leave Act, 29 U.S.C. §2601 et seq.

The court may exercise supplemental jurisdiction over the Plaintiff’s state law claims. 28 U.S.C.

§1367.

         6.       This court has personal jurisdiction over the Defendants because the Defendants

have engaged in and transacted business in the State of Connecticut, including by owning,

managing and/or operating a facility located at 6 Howard Avenue, Bridgeport, Connecticut

06605 and/or by employing the Plaintiff in Connecticut, and the Plaintiff’s causes of action stem

largely from business transactions and employment actions by Defendants within the State of

Connecticut. Indeed, the Plaintiff was employed by the Defendants in the State of Connecticut,

was managed and reprimanded by the Defendants in the State of Connecticut, and was

terminated by the Defendants in the State of Connecticut.

                                          Statement of Facts

         7.       On or around July 30, 2001, Mr. Brooks began employment for the Defendants as

a lead laborer in Bridgeport, CT.
            Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 3 of 32




       8.       During his employment, Mr. Brooks was jointly employed by Wheelabrator

Bridgeport, Wheelabrator Technologies, and Wheelabrator CT.

       9.       During his employment, Wheelabrator Bridgeport, Wheelabrator Technologies,

and Wheelabrator CT were so interrelated that they should be considered a single employer

and/or joint employers of Plaintiff.

       10.      Indeed, Wheelabrator Bridgeport, Wheelabrator Technologies, and/or

Wheelabrator CT share either a mailing address of Liberty Lane, Hampton, New Hampshire

03842 and/or a principal business address of 100 Arboretum Drive, Suite 310, Portsmouth, New

Hampshire 03801. Upon information and belief, Wheelabrator Bridgeport, Wheelabrator

Technologies, and Wheelabrator CT have the same or similar President, Treasurer, and

Secretaries, among other principals.

       11.      Upon information and belief, Wheelabrator Bridgeport, Wheelabrator

Technologies, and/or Wheelabrator CT each maintain and/or maintained Mr. Brooks’

employment records and, upon information and belief, had control of Mr. Brooks’ terms and

conditions of employment, including firing decisions.

       12.      Throughout his employment, Mr. Brooks primarily worked out of a Company

facility located at 6 Howard Avenue, Bridgeport, CT, 06605.

       13.      At all relevant times, the Defendants (including collectively, and each

individually) employed 15 or more employees for 20 or more calendar weeks in the preceding 12

months.

       14.      The Defendants (including each of Wheelabrator Bridgeport, Wheelabrator

Technologies, and Wheelabrator CT, both individually and collectively) constituted a single

integrated employer for the purpose of the Family and Medical Leave Act (“FMLA”).
             Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 4 of 32




        15.      Indeed, at all relevant times, the Defendants (both individually and collectively)

were engaged in an industry affecting commerce and employed 50 or more employees during 20

or more calendar weeks in each current and/or preceding calendar year.

        16.      Accordingly, the Defendants were (both collectively and each individually) a

covered employer under the FMLA.

        17.      At all relevant times, Mr. Brooks was a qualified employee, and his job

performance was satisfactory.

        18.      Mr. Brooks, due to his satisfactory job performance, was in fact promoted during

the course of his employment to a utility operator position.

        19.      Indeed, Mr. Brooks often received commendations for his good performance by

the operations manager (and his direct supervisor), Anthony Morzello (“Mr. Morzello”).

        20.      Mr. Morzello is a non-disabled employee of the Defendants.

        21.      In or around August 2018, Mr. Brooks began experiencing debilitating abdominal

pain.

        22.      Mr. Brooks disclosed to Mr. Morzello that he was experiencing unfamiliar and

debilitating pain in his abdominal area and requested leaving work early in order to seek medical

attention.

        23.      Mr. Morzello was aware of the nature of Mr. Brooks’ medical request and granted

this request.

        24.      Mr. Brooks was subsequently diagnosed with a Type IV hiatal hernia stemming

from his abdomen.
          Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 5 of 32




       25.     A Type IV hiatal hernia occurs when the majority of the stomach begins to

herniate up into the thorax, straining an individual’s internal organs and leading to complications

such as dysphagia, regurgitation, chest pain, severe abdominal pain, and nausea.

       26.     At all relevant times, Mr. Brooks’ Type IV hiatal hernia was an impairment which

substantially limited one or more major life activities, including, but not limited to, walking,

standing, lifting, bending, eating, digesting, and engaging in strenuous physical activity. A Type

IV hiatal hernia further substantially limited one or more of Mr. Brooks’ major bodily functions,

including but not limited to his body’s digestive function. Accordingly, Mr. Brooks was disabled

under both federal law and Connecticut state law.

       27.     Mr. Brooks’ Type IV hiatal hernia further constituted a serious health condition

requiring continuing care, and which entitled Mr. Brooks to protected leave for FMLA purposes.

       28.     Mr. Brooks’ doctor recommended surgical treatment of this disability as soon as

possible in order to prevent further potential irreparable harm to his (Mr. Brooks’) health.

       29.     Mr. Brooks contacted Mr. Morzello and disclosed his Type IV hiatal hernia

disability to the Defendants.

       30.     At all relevant times, the Defendants (both individually and collectively) were

engaged in an industry affecting commerce and employed 50 or more employees within 75 miles

of where Mr. Brooks worked.

       31.     Furthermore, at all relevant times, Mr. Brooks had been an employee for at least

12 months and had worked in excess of 1250 hours during the preceding 12-month period. As

such, Mr. Brooks was an eligible employee for leave protected under the FMLA. Likewise, Mr.

Brooks was entitled to FMLA leave.
           Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 6 of 32




         32.    Mr. Brooks then requested the reasonable accommodation of being allowed to

take protected FMLA/disability leave for approximately five weeks starting on or around August

8, 2018, in order to receive treatment, including invasive surgery related to his newly diagnosed

disability.

         33.    The Defendants approved this reasonable accommodation of disability leave

protected under the FMLA.

         34.    Indeed, the Defendants were aware of Mr. Brooks medical condition and hernia-

related disability both before, and certainly starting at the time that, he formally requested FMLA

leave.

         35.    The Defendants made clear that Mr. Brooks should continue to communicate with

Mr. Morzello directly concerning disability-related matters.

         36.    Accordingly, Mr. Brooks utilized FMLA leave for his disability starting on

August 8, 2018.

         37.    On or around August 9, 2018, Mr. Brooks underwent invasive surgical treatment

for his disability.

         38.    Importantly, Mr. Brooks submitted the appropriate medical paperwork to the

Defendants and was approved for FMLA leave for his disability.

         39.    During Mr. Brooks’ FMLA leave, he kept in regular contact with Mr. Morzello in

order to provide updates on his medical treatment and convey his enthusiasm to return to work.

         40.    During his recovery process, Mr. Brooks’ doctor informed him he would be able

to return to work but should request from his employer a lifting restriction in order to avoid

aggravating his existing disability.
          Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 7 of 32




       41.     Prior to his return, Mr. Brooks requested the reasonable accommodation from the

Defendants of a restriction on the lifting of heavy objects weighing more than 30 pounds. As

only a small, irregular, and minor portion of Mr. Brooks’ job duties involved tasks lifting more

than 30 pounds, this was not an undue burden on Defendants. Indeed, the lifting of objects over

30 pounds was not an essential function of Mr. Brooks’ job duties. The lifting restriction

requested by Mr. Brooks included the reasonable accommodation of not being required to

attempt to lift the water washing beam (which weighed far more than 30 pounds), a task that

typically involved multiple able-bodied individuals to lift a very heavy industrial appliance.

       42.     Defendants approved these requested reasonable accommodations related to Mr.

Brooks’ disability.

       43.     On or around September 5, 2018, Mr. Brooks returned to his employment from

his FMLA/disability leave.

       44.     Upon his return, Mr. Brooks reiterated his reasonable accommodation requests of

a restriction on lifting more that 30 pounds, as well as not being required to assist in lifting the

water washing beam.

       45.     Mr. Morzello confirmed that these accommodations were being granted and made

clear that they didn’t pose an undue burden on the Company.

       46.     Mr. Brooks, in the alternative, additionally further requested the reasonable

accommodation of being allowed to transfer to a scale house operator position, a role which he

believed would involve less lifting.

       47.     Mr. Brooks was qualified for the scale house operator position and indeed had

previously satisfactorily performed the position during his tenure with the Company.
          Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 8 of 32




        48.    Upon information and belief, a scale house operator position was open and

available during Mr. Brooks employment at the Company, and thus the Company could have

permanently transferred him into this position.

        49.    This accommodation request was denied, and the Defendants made no effort to

engage in any interactive dialogue regarding Mr. Brooks’ transfer request, despite the fact that it

had been requested as a reasonable accommodation related to his disability.

        50.    With his lifting accommodation in effect, Mr. Brooks continued to experience

some pain, but was able to successfully perform all essential functions of his job.

        51.    In or around early December 2018, Mr. Morzello informed Mr. Brooks that the

Company was revoking his previously granted accommodation of not being required to lift the

heavy water washing beam. In effect, Mr. Brooks was told he would have to participate in the

lifting of the heavy appliance, despite his requested reasonable accommodation for his disclosed

disability.

        52.    Mr. Brooks raised protected concerns to Mr. Morzello that this was an improper

revocation of a previously granted reasonable accommodation request for his disability. Indeed,

there were plenty of available employees who could have assisted in lifting the beam and

providing this accommodation to Mr. Brooks did not impose an undue hardship on the Company.

Mr. Brooks further raised protected concerns over the Defendants’ prior rejection of his request

to transfer departments into a role he was otherwise qualified for and that involved less lifting.

        53.    Mr. Morzello appeared to become annoyed with Mr. Brooks and threatened Mr.

Brooks that if he did not lift the water washing beam as he was instructed to do, he would be

terminated. Mr. Morzello made clear that he was unwilling to engage in an interactive dialogue

with Mr. Brooks concerning his reasonable accommodation request(s).
           Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 9 of 32




       54.     Indeed, Mr. Morzello made clear that the Defendants were no longer willing to

allow Mr. Brooks to not lift items weighing more than 30 pounds.

       55.     Alarmed by this discriminatory and/or retaliatory threat against his employment,

Mr. Brooks acquiesced to Mr. Morzello’s orders.

       56.     Mr. Brooks accordingly begun to participate in heavy lifting duties at the

Company, despite his medical instruction to refrain from doing so for his disability. These duties

caused Mr. Brooks significant pain, and he feared they increased his risk of injury, but he

performed them nonetheless because the Company had made clear that he would be fired if he

did not.

       57.     In or around February 2019, after over a month of successfully performing the

lifting tasks asked of him, but at great pain,, Mr. Brooks once again requested the reasonable

accommodations of either being allowed to stop lifting weights over 30 pounds (via manner of

assistance from a coworker) or of being allowed to transfer to a different position open position

for which he was qualified.

       58.     Mr. Brooks made it clear to the Defendants that the pain from lifting the water

washing beam in particular was causing a lot of stress on his hernia and ran the risk of

exacerbating his disability.

       59.     As this was not an essential function of Mr. Brooks’ job and/or because there

were multiple other employees who the Company had available to lift the washing beam, this

was not an undue burden on the Defendants.

       60.     The Defendants rejected his reasonable accommodation requests and refused to

engage in an interactive dialogue regarding his disability-related accommodation requests.
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 10 of 32




       61.     Mr. Brooks’ disability-related symptoms, including severe abdominal pain and

chest pain, began gradually flaring up more frequently the more he was forced to participate in

lifting the water washing beam and other heavy objects.

       62.     Due to Mr. Morzello’s discriminatory and/or retaliatory words and actions, Mr.

Brooks eventually approached his shift supervisor, Chris Ford (“Mr. Ford”), and requested the

reasonable accommodations of either being allowed to refrain from lifting the water washing

beam or of being allowed to transfer into a different open position for which he was qualified.

       63.     Upon information and belief, there were at that time open positions for which Mr.

Brooks was qualified and could have transferred into.

       64.     Mr. Ford indicated to Mr. Brooks that he would look into the requests. However,

upon information and belief, Mr. Ford made no efforts to engage in an interactive dialogue

regarding Mr. Brooks’ accommodation requests and no follow-up action was taken. Indeed, by

failing to grant Mr. Brooks requests, Mr. Ford and the Company again denied Mr. Brooks’

accommodation requests.

       65.     On or around September 18, 2019, Mr. Brooks was lifting the water washing

beam when he experienced an agonizing pain in his abdomen, around the area where he had

previously received surgical treatment for his disability. Mr. Brooks was in so much pain that he

doubled over and could not stand straight.

       66.     Mr. Brooks disclosed the workplace injury to Mr. Ford and requested the

reasonable accommodation of leaving work early to seek medical attention for his potentially re-

aggravated disability.

       67.     Mr. Ford granted this accommodation request.
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 11 of 32




        68.     At the doctor’s office, Mr. Brooks was subsequently diagnosed with having

developed two additional Type IV hiatal hernias, which required immediate surgical treatment to

prevent irreparable harm to Mr. Brooks’ health.

        69.     These additional Type IV hiatal hernias were likely developed due to excessive

strain caused by being required to lift heavy weights at work (such as being required to lift the

water washing beam) against medical advice.

        70.     At all relevant times, Mr. Brooks’ newly formed Type IV hiatal hernias, both

individually and collectively with his pre-existing Type IV hiatal hernia, were an impairment

which substantially limited one or more major life activities, including, but not limited to,

walking, standing, lifting, bending, eating, digesting, and engaging in strenuous physical activity.

These additional Type IV hiatal hernias further substantially limited one or more of Mr. Brooks’

major bodily functions, including but not limited to, his body’s digestive functions. Accordingly,

Mr. Brooks was further disabled under both federal law and Connecticut state law.

        71.     Mr. Brooks contacted Mr. Morzello and disclosed his diagnosis of two additional

Type IV hiatal hernia disabilities.

        72.     Mr. Brooks raised protected concerns to Mr. Morzello that his hernia

disability(ies) had been aggravated due to the Defendants’ revocation of his previous disability-

related accommodations and Defendants’ insistence that he engage in lifting behavior

detrimental to his disability.

        73.     Mr. Brooks then requested the reasonable accommodation of FMLA/disability

leave in order to receive surgical treatment for his aggravated disability.

        74.     Mr. Morzello approved this reasonable accommodation request.
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 12 of 32




       75.        Mr. Brooks thus went out on eligible protected FMLA/disability leave as of

September 18, 2019.

       76.        Mr. Brooks underwent surgically invasive treatment for his hernia disability(ies)

on or around September 20, 2019.

       77.        Following his surgery, Mr. Brooks’ doctor recommended he remain out on

disability/FMLA leave for approximately ten weeks in order to properly recuperate from his

disability-related surgery.

       78.        Importantly, Mr. Brooks had enough protected time available under the FMLA to

cover a full ten (10) week leave related to this surgery. In other words, Mr. Brooks would have

still been within his 12 weeks of available annual FMLA at the end of this ten (10) week leave.

       79.        Mr. Brooks contacted Mr. Morzello and informed him of the doctor’s medical

advice to undergo surgery related to his hernia disability(ies) and thus requested the reasonable

accommodation of utilizing disability leave (which would also be FMLA-eligible protected

leave) for approximately ten weeks.

       80.        Mr. Morzello granted this disability accommodation request (which would have

been FMLA-protected leave).

       81.        Indeed, the Company knew about Mr. Brooks’ request for leave related to surgery

for a hernia disability and approved a FMLA-eligible protected leave for Mr. Brooks related to

this surgery and recovery.

       82.        During Mr. Brooks’ FMLA-eligible protected disability leave, he kept in contact

with the Defendants to provide periodic updates as to his health and his enthusiasm to eventually

return to work.
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 13 of 32




        83.     Mr. Brooks’ doctor medically cleared him to return to work effective November

25, 2019, but also recommended that Mr. Brooks be subject to a restriction on lifting objects

over 20 pounds so as to avoid any reaggravation of his disability.

        84.     Notably, a return date of November 25, 2019, was only nine and a half weeks

after Mr. Brooks started FMLA leave on September 18, 2019, and thus Mr. Brooks had not yet

exhausted his protected FMLA leave entitlement and would not have exhausted such entitlement

as of November 25, 2019.

        85.     On or around November 20, 2019, Mr. Brooks reached out to the Defendants and

spoke with the plant manager (and Mr. Morzello’s supervisor), Phil Schwer (“Mr. Schwer”), to

inform him of his medical clearance to return to work from his protected FMLA leave.

        86.     Mr. Brooks talked to Mr. Schwer about his hernia disability and requested the

disability-related reasonable accommodation from Mr. Schwer of a restriction on lifting more

than 20 pounds, per his doctor’s medical advice for his disability.

        87.     Mr. Schwer appeared to be frustrated by Mr. Brooks’ request for such a lifting

restriction and immediately told Mr. Brooks the Company would not provide his requested

accommodation.      Indeed, Mr. Schwer made clear that the Company would not provide any

lifting restriction, even if it was for a different weight limit.

        88.     Mr. Brooks pointed out that he could still perform the essential functions of his

job even with the requested lifting restriction and raised concerns at the Company’s seeming

unwillingness to provide such a restriction. Mr. Brooks also raised protected concerns that the

Company had a history of improperly denying his requested disability-related accommodations,

and pointed out that the Company had previously improperly revoked (or otherwise failed to
            Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 14 of 32




provide) his requested accommodations for his disability, which had in turn caused his disability

symptoms to worsen.

       89.       Mr. Brooks raised protected concerns, accordingly, that if the Defendants failed to

accommodate his disabilities or engage in an interactive dialogue regarding accommodations for

his disabilities, Defendants were actively interfering with his right to be restored to his job

position (which he would have been able to perform).

       90.       Mr. Brooks also requested the reasonable accommodation of a transfer to a

qualified position which involved less heavy lifting, as there were a number of positions

available within the Company at that time that required less lifting and for which Mr. Brooks

was qualified.

       91.       Mr. Schwer nevertheless refused to engage in an interactive dialogue concerning

Mr. Brooks’ reasonable accommodation requests and made clear that he was denying all of these

requests.

       92.       Indeed, Mr. Schwer appeared annoyed at Mr. Brooks’ accommodation requests

and expressions or protected concerns.

       93.       Mr. Schwer then informed Mr. Brooks that the Company was not going to allow

him (Mr. Brooks) to return and he announced that he was terminating the employment of Mr.

Brooks.

       94.       Accordingly, Mr. Brooks was involuntarily terminated from his employment on

November 20, 2019.

       95.       Notably, Mr. Brooks was still in the midst of an eligible and protected FMLA

leave for his disability when he was involuntarily terminated.
           Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 15 of 32




          96.      Notably, Mr. Brooks had requested to return to work on November 25, 2019 and

was arranging to be restored to his job from an eligible and protected FMLA leave for his

disability when he was involuntarily terminated.

          97.      Upon information and belief, Mr. Brooks was replaced in his position by a non-

disabled employee.

          98.      On or around April 30, 2020, Mr. Brooks timely filed a Charge of Discrimination

with the Connecticut Commission on Human Rights and Opportunities (“CHRO”), which was

cross-filed with the United States Equal Employment Opportunity Commission (“EEOC”).

          99.      On or around October 13, 2020, Mr. Brooks informed the CHRO of his intent to

remove his charge in order to pursue his claims in court and accordingly requested that the

CHRO release jurisdiction.

          100.     On or around November 4, 2020, the CHRO issued Mr. Brooks a release of

jurisdiction to allow him to pursue his claims in court.

          101.     On or around November 4, 2020, the EEOC provided Mr. Brooks with a Notice

of a Right to Sue letter.

          102.     This Complaint is timely filed in compliance with the timeframes of relevant laws

and requirements.



                                               COUNT I

                (Disability Discrimination in Violation of Conn. Gen. Stat. § 46(a)-60)

                                      Mr. Brooks v. Defendants

          103.     Mr. Brooks incorporates all paragraphs above and below as if set forth fully

herein.
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 16 of 32




       104.    Mr. Brooks suffers (and all relevant times suffered) from one or more disabilities,

namely from one or more Type IV hiatal hernias. Symptoms of this condition that Mr. Brooks

experiences includes severe abdominal pain, regurgitation, dysphagia, and chest pain.

       105.    This condition substantially limits one or more major life activities, including but

not limited to, walking, standing, lifting, bending, eating, digesting, and engaging in strenuous

physical activity. A Type IV hiatal hernia further substantially limited one or more major bodily

functions, such as the digestive system. Accordingly, Mr. Brooks is (and at all relevant times

was) disabled under Conn. Gen. Stat. § 46(a)-81.

       106.    At all relevant times, Mr. Brooks was a qualified employee and was capable of

performing the essential functions of his job with or without one or more reasonable

accommodations.

       107.    Mr. Brooks disclosed his disability to Defendants, the Defendants knew about Mr.

Brooks’ disability(ies), and/or Defendant regarded Mr. Brooks as disabled.

       108.    Mr. Brooks requested disability-related reasonable accommodations that would

have assisted him in performing the essential functions of his job. These requested reasonable

accommodations included, but were not limited to: (i) one or more lifting restrictions for heavy

objects over a certain weight; (ii) non-participation in the lifting of a heavy water washing beam;

(iii) transferring to one or more open positions within the Company which involved less lifting

and which Mr. Brooks was otherwise qualified for; and (iv) one or more disability-related

medical leaves.

       109.    Defendants improperly denied (or revoked) one or more of Mr. Brooks’ requested

disability-related accommodations.
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 17 of 32




       110.    Defendant failed to engage in an interactive dialogue related to some or all of Mr.

Brooks’ reasonable accommodation requests.

       111.    Mr. Brooks’ requested disability-related accommodations did not pose an undue

burden on Defendants.

       112.    Mr. Brooks would have remained capable of performing the essential functions of

his position even if some or all of his requested accommodations had been granted.

       113.    The reasonable accommodations that Mr. Brooks requested, and which

Defendants improperly denied, would have assisted Mr. Brooks in performing the essential

functions of his job and/or would have allowed him to perform the essential functions of his job

without experiencing significant pain or discomfort.

       114.    Defendants discriminated against Mr. Brooks due to his disability(ies) by

subjecting Mr. Brooks to adverse actions, including, but not limited to, a harassing and

retaliatory environment, the revocation of disability-related accommodations, disregard for Mr.

Brooks’ disability-related pain, and the termination of Mr. Brooks’ employment.

       115.    Upon information and belief, the Company replaced Mr. Brooks with a lesser or

similarly qualified, non-disabled employee.

       116.    Defendants’ actions were outrageous, because of Defendants’ reckless

indifference to the rights of Mr. Brooks or an intentional and wanton violation of those rights.

       117.    As a direct and proximate result of Defendants’ violation of Conn. Gen. Stat. §

46(a)-81, Mr. Brooks has suffered and continues to suffer damages, including, but not limited to,

lost compensation and benefits, loss of earning capacity, other monetary harms, pain and

suffering, loss of enjoyment of life, and emotional damages.
           Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 18 of 32




          118.   Mr. Brooks seeks all damages to which he is entitled, including, but not limited to

lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, emotional distress damages, other compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses), punitive damages, injury to reputation,

diminished earning capacity, interest, attorney’s fees, and costs.



                                             COUNT II

  (Disability Discrimination in Violation of the Americans with Disabilities Act, 42 U.S.C.
                                       §§12101, et seq.)

                                     Mr. Brooks v. Defendants

          119.   Mr. Brooks incorporates all paragraphs above and below as if set forth fully

herein.

          120.   Mr. Brooks suffers (and all relevant times suffered) from one or more disabilities,

namely one or more Type IV hiatal hernias. Symptoms of this condition that Mr. Brooks

experiences includes severe abdominal pain, regurgitation, dysphagia, and chest pain.

          121.   This condition substantially limits one or more major life activities, including but

not limited to, walking, standing, lifting, bending, eating, digesting, and engaging in strenuous

physical activity. A Type IV hiatal hernia further substantially limited one or more major bodily

functions, such as the digestive system. Accordingly, Mr. Brooks is (and at all relevant times

was) disabled under the ADA.

          122.   At all relevant times, Mr. Brooks was a qualified employee and was capable of

performing the essential functions of his job with or without one or more reasonable

accommodations.
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 19 of 32




       123.    Mr. Brooks disclosed his disability to Defendants, the Defendants knew about Mr.

Brooks’ disability(ies), and/or Defendant regarded Mr. Brooks as disabled.

       124.    Mr. Brooks requested disability-related reasonable accommodations that would

have assisted him in performing the essential functions of his job. These requested reasonable

accommodations included, but were not limited to: (i) a lifting restriction for heavy objects over

a certain weight; (ii) non-participation in the lifting of a heavy water washing beam; (iii)

transferring to a position within the Company with less lifting requirements that Mr. Brooks was

otherwise qualified for; and (iv) disability-related medical leave.

       125.    Defendants failed to engage in an interactive dialogue related to some or all of

Mr. Brooks’ reasonable accommodation requests.

       126.    Mr. Brooks’ requested disability-related accommodations did not pose an undue

burden on Defendants.

       127.    Defendants failed to provide Mr. Brooks with one or more reasonable

accommodations that he requested and/or that would have assisted him in performing the

essential functions of his job and/or would have allowed him to perform the essential functions

of his job without experiencing significant pain or discomfort.

       128.    Defendants discriminated against Mr. Brooks due to his disability by subjecting

Mr. Brooks to adverse actions, including, but not limited to, a harassing and retaliatory

environment, the revocation of disability-related accommodations, disregard for Mr. Brooks’

disability-related pain, and the termination of Mr. Brooks’ employment.

       129.    Upon information and belief, the Company replaced Mr. Brooks with a lesser or

similarly qualified, non-disabled employee.
            Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 20 of 32




          130.   Defendants’ actions were outrageous, because of Defendants’ reckless

indifference to the rights of Mr. Brooks or an intentional and wanton violation of those rights.

          131.   As a direct and proximate result of Defendants’ violation of the ADA, Mr. Brooks

has suffered and continues to suffer damages, including, but not limited to, lost compensation

and benefits, loss of earning capacity, other monetary harms, pain and suffering, loss of

enjoyment of life, and emotional damages.

          132.   Mr. Brooks seeks all damages to which he is entitled, including, but not limited to

lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, emotional distress damages, other compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses), punitive damages, injury to reputation,

diminished earning capacity, interest, attorney’s fees, and costs.



                                             COUNT III

          (Failure to Accommodate a Disability and/or Engage in Interactive Process for
                   Accommodations in Violation of Conn. Gen. Stat. § 46(a)-60)

                                     Mr. Brooks v. Defendants

          133.   Mr. Brooks incorporates all paragraphs above and below as if set forth fully

herein.

          134.   Mr. Brooks suffers (and all relevant times suffered) from one or more disabilities,

namely one or more Type IV hiatal hernias. Symptoms of this condition that Mr. Brooks

experiences includes severe abdominal pain, regurgitation, dysphagia, and chest pain.

          135.   This condition substantially limits one or more major life activities, including but

not limited to, walking, standing, lifting, bending, eating, digesting, and engaging in strenuous
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 21 of 32




physical activity. A Type IV hiatal hernia further substantially limited one or more major bodily

functions, such as the digestive system. Accordingly, Mr. Brooks is (and at all relevant times

was) disabled under Conn. Gen. Stat. § 46(a)-81.

       136.    At all relevant times, Mr. Brooks was a qualified employee and was capable of

performing the essential functions of his job with or without one or more reasonable

accommodations.

       137.    Mr. Brooks disclosed his disability to Defendants, the Defendants knew about Mr.

Brooks’ disability(ies), and/or Defendant regarded Mr. Brooks as disabled.

       138.    Mr. Brooks requested disability-related reasonable accommodations that would

have assisted him in performing the essential functions of his job. These requested reasonable

accommodations included, but were not limited to: (i) a lifting restriction for heavy objects over

a certain weight; (ii) non-participation in the lifting of a heavy water washing beam; (iii)

transferring to a position within the Company with less lifting requirements that Mr. Brooks was

otherwise qualified for; and (iv) disability-related medical leave.

       139.    Defendants failed to engage in an interactive dialogue related to some or all of

Mr. Brooks’ reasonable accommodation requests.

       140.    Mr. Brooks’ requested disability-related accommodations did not pose an undue

burden on Defendants.

       141.    Defendant failed to provide Mr. Brooks with one or more reasonable

accommodations that he requested and/or that would have assisted him in performing the

essential functions of his job and/or would have allowed him to perform the essential functions

of his job without experiencing significant pain or discomfort.
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 22 of 32




       142.    Defendants failed to accommodate and/or engage in an interactive process with

Mr. Brooks by subjecting Mr. Brooks to adverse actions, including, but not limited to, a

harassing and retaliatory environment, the revocation of disability-related accommodations, and

dismissal of attempts to engage in an interactive process with Defendants.

       143.    Upon information and belief, the Company replaced Mr. Brooks with a lesser or

similarly qualified, non-disabled employee.

       144.    Defendants’ actions were outrageous, because of Defendants’ reckless

indifference to the rights of Mr. Brooks or an intentional and wanton violation of those rights.

       145.    As a direct and proximate result of Defendants’ violation of Conn. Gen. Stat. §

46(a)-81, Mr. Brooks has suffered and continues to suffer damages, including, but not limited to,

lost compensation and benefits, loss of earning capacity, other monetary harms, pain and

suffering, loss of enjoyment of life, and emotional damages.

       146.    Mr. Brooks seeks all damages to which he is entitled, including, but not limited to

lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, emotional distress damages, other compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses), punitive damages, injury to reputation,

diminished earning capacity, interest, attorney’s fees, and costs.



                                            COUNT IV

    (Failure to Accommodate a Disability and/or Engage in Interactive Process for
Accommodations in Violation of the Americans with Disabilities Act, 42 U.S.C. §§12101, et
                                        seq.)

                                    Mr. Brooks v. Defendants
           Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 23 of 32




          147.   Mr. Brooks incorporates all paragraphs above and below as if set forth fully

herein.

          148.   Mr. Brooks suffers (and all relevant times suffered) from a disability, Type IV

hiatal hernias. Symptoms of this condition that Mr. Brooks experiences includes severe

abdominal pain, regurgitation, dysphagia, and chest pain.

          149.   This condition substantially limits one or more major life activities, including but

not limited to, walking, standing, lifting, bending, eating, digesting, and engaging in strenuous

physical activity. A Type IV hiatal hernia further substantially limited one or more major bodily

functions, such as the digestive system. Accordingly, Mr. Brooks is (and at all relevant times

was) disabled under the ADA.

          150.   At all relevant times, Mr. Brooks was a qualified employee and was capable of

performing the essential functions of his job with or without one or more reasonable

accommodations.

          151.   Mr. Brooks disclosed his disability to Defendants, the Defendants knew about Mr.

Brooks’ disability(ies), and/or Defendant regarded Mr. Brooks as disabled.

          152.   Mr. Brooks requested disability-related reasonable accommodations that would

have assisted him in performing the essential functions of his job. These requested reasonable

accommodations included, but were not limited to: (i) a lifting restriction for heavy objects over

a certain weight; (ii) non-participation in the lifting of a heavy water washing beam; (iii)

transferring to a position within the Company with less lifting requirements that Mr. Brooks was

otherwise qualified for; and (iv) disability-related medical leave.

          153.   Defendants failed to engage in an interactive dialogue related to some or all of

Mr. Brooks’ reasonable accommodation requests.
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 24 of 32




       154.    Mr. Brooks’ requested disability-related accommodations did not pose an undue

burden on Defendants.

       155.    Defendant failed to provide Mr. Brooks with one or more reasonable

accommodations that he requested and/or that would have assisted him in performing the

essential functions of his job and/or would have allowed him to perform the essential functions

of his job without experiencing significant pain or discomfort.

       156.    Defendants failed to accommodate and/or engage in an interactive process with

Mr. Brooks by subjecting Mr. Brooks to adverse actions, including, but not limited to, a

harassing and retaliatory environment, the revocation of disability-related accommodations, and

dismissal of attempts to engage in an interactive process with Defendants.

       157.    Upon information and belief, the Company replaced Mr. Brooks with a lesser or

similarly qualified, non-disabled employee.

       158.    Defendants’ actions were outrageous, because of Defendants’ reckless

indifference to the rights of Mr. Brooks or an intentional and wanton violation of those rights.

       159.    As a direct and proximate result of Defendants’ violation of the ADA, Mr. Brooks

has suffered and continues to suffer damages, including, but not limited to, lost compensation

and benefits, loss of earning capacity, other monetary harms, pain and suffering, loss of

enjoyment of life, and emotional damages.

       160.    Mr. Brooks seeks all damages to which he is entitled, including, but not limited to

lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, emotional distress damages, other compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,
           Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 25 of 32




loss of enjoyment of life, and other nonpecuniary losses), punitive damages, injury to reputation,

diminished earning capacity, interest, attorney’s fees, and costs

                                             COUNT V

                      (Retaliation in Violation of Conn. Gen. Stat. § 46a-60)

                                    Mr. Brooks v. Defendants

          161.   Mr. Brooks incorporates all paragraphs above and below as if set forth fully

herein.

          162.   Mr. Brooks engaged in protected activity under Conn. Gen. Stat. § 46a-60,

including, but not limited to, by (i) requesting and/or utilizing reasonable accommodations for

his disability, (i) by expressing protected concerns that he was being improperly denied

requested reasonable accommodations, (iii) by expressing protected concerns that the Company

was failing to engage in an adequate interactive dialogue related to his disability-related

accommodation requests, and/or by (iv) opposing, voicing protected concerns, and/or engaging

in other protected activity related to the harassing and discriminatory actions taken by the

Company due to Mr. Brooks’ disability.

          163.   The disability-related accommodation requests which Defendant retaliated against

Mr. Brooks for requesting included, but were not limited to, (i) a lifting restriction for heavy

objects over a certain weight; (ii) non-participation in the lifting of a heavy water washing beam;

(iii) transferring to a position within the Company with less lifting requirements that Mr. Brooks

was otherwise qualified for; and (iv) disability-related medical leave.

          164.   Defendants’ actions were outrageous, because of Defendants’ reckless

indifference to the rights of Mr. Brooks or an intentional and wanton violation of those rights.
           Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 26 of 32




          165.   As a direct and proximate result of the Defendant’s violations of Conn. Gen. Stat.

§ 46-60, the Plaintiff has suffered and continues to suffer damages, including, but not limited to,

lost compensation and benefits, reduced earning capacity, other monetary harms, pain and

suffering, loss of enjoyment of life, and emotional damages.

          166.   Mr. Brooks seeks all damages to which he is entitled, including, but not limited to

lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, emotional distress damages, other compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses), punitive damages, injury to reputation,

diminished earning capacity, interest, attorney’s fees, and costs.



                                            COUNT VI

(Retaliation in Violation of the Americans with Disabilities Act, 42 U.S.C. §§12101, et seq.)

                                     Mr. Brooks v. Defendant

          167.   Mr. Brooks incorporates all paragraphs above and below as if set forth fully

herein.

          168.   Mr. Brooks engaged in protected activity under the ADA, including, but not

limited to by (i) requesting and/or utilizing reasonable accommodations for his disability, (ii) by

expressing protected concerns that he was being improperly denied requested reasonable

accommodations, (iii) by expressing protected concerns that the Company was failing to engage

in an adequate interactive dialogue related to his disability-related accommodation requests,

and/or by (iv) opposing, voicing protected concerns, and/or engaging in other protected activity
          Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 27 of 32




related to the harassing and discriminatory actions taken by the Company due to Mr. Brooks’

disability.

        169.   The disability-related accommodation requests which Defendant retaliated against

Mr. Brooks for requesting included, but were not limited to, (i) a lifting restriction for heavy

objects over a certain weight; (ii) non-participation in the lifting of a heavy water washing beam;

(iii) transferring to a position within the Company with less lifting requirements that Mr. Brooks

was otherwise qualified for; and (iv) disability-related medical leave.

        170.   The Defendants unlawfully coerced, intimidated, threatened, and/or interfered

with Mr. Brooks’ exercising of, or enjoyment of, one or more rights granted by the ADA.

        171.   The Defendants willfully violated the ADA because the Defendants knew or

should have known its conduct was prohibited by Federal law and/or the Defendants acted with

malice and/or reckless indifference to the federally protected rights of Mr. Brooks.

        172.   As a direct and proximate result of the Defendants’ violation of the ADA, Mr.

Brooks has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, other monetary harms, pain and suffering,

loss of enjoyment of life, and emotional damages.

        173.   Mr. Brooks seeks all damages to which he is entitled, including, but not limited to

lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, diminished earning capacity, compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses), punitive damages, interest, attorney’s

fees, and costs.

                                           COUNT VII
           Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 28 of 32




  (Interference with Rights Under the Family and Medical Leave Act – 29 U.S.C. § 2615)

                                    Mr. Brooks v. Defendants

          174.   Mr. Brooks incorporates all paragraphs above and below as if set forth fully

herein.

          175.   The Defendants are (and at all relevant times were) engaged in an industry

affecting commerce.

          176.   The Defendants (including each of Wheelabrator Bridgeport, Wheelabrator

Technologies, and Wheelabrator CT collectively) constituted a single integrated employer and/or

joint employer for the purposes of the FMLA.

          177.   The Defendants (both collectively and each individually) employed 50 or more

employees during 20 or more calendar weeks in each current and/or preceding calendar year.

          178.   Accordingly, the Defendants were (both collectively and each individually) a

covered employer under the FMLA.

          179.   Mr. Brooks was an eligible employee under the FMLA because at all relevant

times he had worked for the Defendants for 12 or more months and had worked in excess of

1,250 hours within the past 12-month period.

          180.   In addition, the Defendants employed 50 or more employees within 75 miles of

the location at which Mr. Brooks was based.

          181.   Mr. Brooks suffered from one or more serious health conditions which required

inpatient care at a hospital or continuing treatment by a healthcare provider, including one or

more Type IV hiatal hernias.

          182.   Mr. Brooks requested FMLA-eligible disability leave including in the form of one

or more short-term disability leaves for his Type IV hiatal hernias, related to the need to take
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 29 of 32




time off for his serious health conditions and/or to undergo treatment for his serious health

conditions (including recovery time related to such treatment/surgery).

       183.    The Defendants interfered with, restrained, and/or denied the exercise of, or the

attempted exercise of, Mr. Brooks’ rights under the FMLA.

       184.    For example, the Defendants, including through their agents, terminated Mr.

Brooks while he was actively out on an eligible and protected FMLA leave and thereby denied

him the right to continue to the end of this leave.

       185.    Further, the Defendants interfered with Mr. Brooks’ protected right to job

restoration following an FMLA leave by terminating him before he could fully exercise such a

right. Indeed, Defendants terminated Mr. Brooks exactly because he was attempting to exercise

the right of job restoration and essentially terminated him specifically so that he would be

deprived of his right to job restoration.

       186.    In terminating Mr. Brooks, the Defendants unlawfully interfered with Mr.

Brooks’ protected right to FMLA leave and subsequent right to job restoration.

       187.    The Defendants’ actions were willful and in bad faith.

       188.    As a direct and proximate result of the Defendants’ violation of the FMLA, Mr.

Brooks has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, pain and suffering, loss of enjoyment of life,

and emotional damages.

       189.    Mr. Brooks seeks all damages to which he is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and
           Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 30 of 32




other nonpecuniary losses), injury to reputation, diminished earning capacity, liquidated (i.e.

double) damages, interest, attorney’s fees, and costs.



                                               COUNT VIII

          (Retaliation for Exercising Rights under the Family Medical Leave Act – 29 U.S.C.
                                                §2615)

                                        Mr. Brooks v. Defendants

          190.   Mr. Brooks incorporates all paragraphs above and below as if set forth fully

herein.

          191.   Mr. Brooks exercised his rights under the FMLA, including by requesting

protected leaves under the FMLA and/or utilizing leaves eligible for protection under the FMLA.

          192.   The Defendants, including by and through their agents, retaliated and/or

discriminated against Mr. Brooks for requesting, for seeking to exercise, and for utilizing FMLA

leave and the FMLA right to job restoration, including by subjecting Mr. Brooks to adverse

actions, including, but not limited to, the termination of the Plaintiff’s employment.

          193.   Mr. Brooks raised protected concerns to the Defendants about their improper

failure to restore him to his position, as well as that their lack of accommodations for his

disabilities and/or failure to engage in an interactive dialogue regarding reasonable

accommodations for his disabilities amounted to interference with his FMLA-protected right to

be restored to his job position (which he would have been able to perform).

          194.   The Defendants’ actions were willful and undertaken in bad faith.

          195.   As a direct and proximate result of the Defendants’ violation of the FMLA, the

Plaintiff has suffered and continues to suffer damages, including, but not limited to, lost
         Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 31 of 32




compensation and benefits, loss of earning capacity, pain and suffering, loss of enjoyment of life,

and emotional damages.

       196.    The Plaintiff seeks all damages to which he is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other nonpecuniary losses), injury to reputation, diminished earning capacity, liquidated (i.e.

double) damages, interest, attorney’s fees, and costs.



           WHEREFORE, the Plaintiff, Johnny Brooks, respectfully requests that this honorable

           court:

           A. Schedule this matter for trial by jury;

           B. Find the Defendants liable on all counts;

           C. Award the Plaintiff his lost compensation and benefits (including, but not limited

               to, back pay and front pay);

           D. Award the Plaintiff other monetary damages, including damages for his

               diminished earning capacity and injury to reputation;

           E. Award the Plaintiff damages for emotional distress and other mental and

               emotional pain and suffering;

           F. Award the Plaintiff compensatory damages, including, but not limited to, future

               pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss

               of enjoyment of life, and other nonpecuniary losses;
        Case 3:20-cv-01716-JCH Document 1 Filed 11/16/20 Page 32 of 32




         G. Award the Plaintiff punitive damages;

         H. Award the Plaintiff liquidated damages;

         I. Award the Plaintiff his reasonable attorney’s fees;

         J. Award the Plaintiff interest and costs;

         K. Award the Plaintiff all other damages to which he is entitled; and

         L. Grant such further relief as is just and equitable.

                                                   Respectfully Submitted,

                                                   Johnny Brooks

                                                   By his attorneys,

                                                   THE LAW OFFICES OF WYATT &
                                                   ASSOCIATES P.L.L.C



Date: November 16, 2020                     By:    _/s/ Benjamin J. Wyatt_________

                                                   Benjamin J. Wyatt, ct29994
                                                   BWyatt@Wyattlegalservices.com

                                                   Michael Varraso, ct30777
                                                   MVarraso@wyattlegalservices.com



                                                   The Law Offices of Wyatt & Associates,
                                                   P.L.L.C.
                                                   17 Elm Street, Suite C211
                                                   Keene, NH 03431
                                                   Telephone: (603) 357-1112
                                                   Facsimile: (603) 685-2868
